CASE 2:18: ASASSPRKE BOCES FEAL Peers?

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION, :
19 Civ. 9439 (PKC)

Plaintiff,
ECF Case
~against-
Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER
INC,

Defendants.

   

STIPULATION AND [ D]_ ORDER

WHEREAS on October 21, 2019, the Court entered a Stipulation and Consent
Order (“Order”), Paragraph V of which sets forth a briefing schedule for certain pending and/or
anticipated motion practice in advance of the hearing scheduled for February 18 and 19, 2020,
which requires all briefing to be completed by January 27, 2020 (ECF No. 23); and

WHEREAS the parties have conferred and agreed upon a revised briefing
schedule that would maintain the deadline for all briefing to be completed by January 27, 2020;

NOW, THEREFORE, UPON THE CONSENT OF THE PARTIES:

IT IS ORDERED that the briefing scheduling set in Paragraph V of the Order is
hereby amended as follows:

(a) All opening briefs on any motions for summary judgment under Rule 56 of the
Federal Rules of Civil Procedure, any brief in response to Plaintiff's pending application for a

preliminary injunction, and any opening brief in support of Plaintiff's motion to strike

Defendants affirmative defenses, shall be filed and served no later than January 13, 2020;

 
E886 £18-6V-08439-PKE BEGUMEHLAd Filed teHS Paper ale

(b) Any briefs in response to any motion brought under the terms of Paragraph (a)

of this Order and any reply brief in support of Plaintiff's pending application for a preliminary

injunction or motion to strike shall be filed and served no later than January 21, 2020; and

(c) Any reply briefs in further support of any motion brought under the terms of |

Paragraph (a) of this Order shall be filed and served no later than January 27, 2020.

Dated: New York, New York
December 13, 2019

SECURITIES AND EXCHANGE
COMMISSION

VJ

By:

 

Jorge G. Tenreiro

200 Vesey Street, Suite 400
New York, NY 10281
(212) 336-9145 (Tenreiro)

Attorneys for Plaintiff Securities and
Exchange Commission

SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP

By: /s/ Alexander C. Drylewski
Alexander C. Drylewski

George A. Zimmerman
Scott D. Musoff
Christopher P. Malloy
Alexander C. Drylewski
Four Times Square
New York, N-Y. 10036
(212) 735-3000

- Attorneys for Defendants

7/7

UNITE STATES DISTRICT JUDGE

 
